28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Barry D. BRIDGES, Petitioner.
No. 93-8074.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 20, 1994.Decided:  July 12, 1994.

On Petition for Writ of Mandamus.
Barry D. Bridges, petitioner Pro Se.
PETITION DENIED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Barry D. Bridges has filed a petition for a writ of mandamus in this Court apparently to compel the district court to expedite its consideration of his 28 U.S.C. Sec. 2255 (1988) action.  Because we find no undue delay in the district court's consideration of his motion, we deny the petition.  We grant Bridges leave to proceed in forma pauperis in this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
PETITION DENIED.



*
 Petitioner's motion to expedite is now moot and is dismissed for that reason.  We construe Appellant's letter received in this Court on June 3, 1994, as a motion for appointment of counsel and deny it as well.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984)